After Remand from■ the Supreme Court

YATES, Judge.
This court, on March 12, 1999, affirmed the trial court’s judgment, without an opinion. Ledford v. Engle, (No. 2971041) — So.2d - (Ala.Civ.App.1999) (table). The Alabama Supreme Court has reversed this court’s judgment insofar as it affirmed the summary judgment on the claim relating *996to the validity of the agreements to compensate Engle, and the case has been remanded to this court. Ex parte Ledford, 761 So.2d 990 (Ala.2000). In compliance with the Supreme Court’s opinion, the judgment of the trial court as to the aforesaid claim is reversed and the case is remanded. The trial court is directed to determine what portion, if any, of the $35,700 constituted fees or other payment for those services mentioned in § 34-27-30, Ala.Code 1975, services for which En-gle could not legally charge.
REVERSED IN PART AND REMANDED WITH INSTRUCTIONS.
ROBERTSON, P.J., and MONROE, CRAWLEY, and THOMPSON, JJ., concur.